  Case 20-40897        Doc 23     Filed 05/29/20 Entered 05/29/20 08:52:52
                                    Document     Page 1 of 1                         EOD
                                                                                       Desc Main

                                                                                     05/29/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                            §
                                                  §
KAVIN SAENGMANEE AND                              §   CASE NO. 20-40897
VARANGKANA PATTRAYANOND,                          §      (Chapter 7)
                                                  §
DEBTORS                                           §

         ORDER AUTHORIZING TRUSTEE TO EMPLOY REAL ESTATE BROKER

         On this day came on for consideration the Motion to Employ Real Estate Broker (“Motion”)

filed by Christopher J. Moser, Trustee (“Trustee”) praying for authority to employ Michael Crane, a

real estate broker, whose address is 730 Lipscomb Avenue, Dallas, Texas 75214, to sell property in

the State of Texas. The Court finds that Michael Crane represents no interest adverse to the Trustee

or to the estate, that the employment of Michael Crane would be in the best interest of the estate and

that the Motion should be granted. IT IS THEREFORE,

         ORDERED that Christopher J. Moser, Trustee is authorized to employ Michael Crane on the

terms set forth in the Motion.
                                                      Signed on 5/29/2020

                                                                                        SR
                                           HONORABLE BRENDA T. RHOADES,
                                           UNITED STATES BANKRUPTCY JUDGE




                                             Solo Page
